DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Applicant cited publication titled “Augmented LiDAR Simulator for Autonomous Driving” by Fang et al.

With regard to claim 1, Fang discloses a system for generating synthetic training data, the system comprising: 
one or processors (page 1, right column, bottom paragraph, Fang discloses computer graphics processing to generate synthetic image data); and 
a memory in communication with the one or more processors (a memory is inherent to the storing and processing of the computer graphic image data), the memory having: 
a receiving module, the receiving module having instructions that, when executed by the one or more processors, cause the one or more processors to receive original training data, the original training data being in the form of a three-dimensional point cloud and having one or more original objects formed by at least a portion of the three-dimensional point cloud, the one or more original objects being annotated with original annotation data (page 2, left column 2nd bullet point, real-world background models are acquired by LiDAR scanners.  Objects and background are labeled or annotated.  See also section 3.1 where static background data is generated using the original training data in the form of LiDAR point cloud), 
a duplication module, the duplication module having instructions that, when executed by the one or more processors, cause the one or more processors to duplicate one of the one or more original objects to generate a synthetic object, the synthetic object being formed of duplicate portions of the three-dimensional point cloud that formed the one of the one or more original objects and being annotated with synthetic annotated data, the synthetic annotated data being a duplication of the original annotation data of the one or more original objects (Page 2, left column, second bullet point and right column, second paragraph, Synthetic images are generated using the backgrounds gathered from original images and with inserted rendered vehicles, generating synthetic images which are completely labeled and annotated.  See section 3.2 on page 3, section 4 on page 5, and section 5) , and 
an insertion module, the insertion module having instructions that, when executed by the one or more processors, cause the one or more processors to insert the synthetic object within the original training data to generate the synthetic training data (Page 2, left 

With regard to claim 2, Fang discloses the system of claim 1, wherein the memory further comprises a transformation module, the transformation module having instructions that, when executed by the one or more processors, cause the one or more processors to transform the synthetic object with respect to an ego vehicle (Fig. 2b displays different vehicles as well as other possible driving obstacle objects).

With regard to claim 3, Fang discloses the system of claim 2, wherein the transformation module further comprises instructions that, when executed by the one or more processors, cause the one or more processors to reduce a{01202827}21Attorney Doc. No.: DENSO-154-APATENT number of points forming the synthetic object based on a distance between the synthetic object and the ego vehicle in the synthetic training data (page 5, section 3.3.1, the point cloud models for the synthetic objects are generated as a function of distance).

With regard to claim 4, Fang discloses the system of claim 2, wherein the transformation module further comprises instructions that, when executed by the one or more processors, cause the one or more processors to: 
identify one or more outer edges of the synthetic object; and 
rotate the synthetic object such that the one or more outer edges of the synthetic object face the ego vehicle (Fig. 4 gives examples of the generated objects.  Page 8, section 4.2.2 describes that there are different ways of placing the obstacles or objects within the image such as pose augmentation which is interpreted as a rotation of the synthetic 3D object).

With regard to claim 5, Fang discloses the system of claim 1, wherein the original annotated data includes a bounding box and an object identifier Figs. 2b, c and d, Bounding boxes are placed around the synthetic movable objects).  

With regard to claim 6, Fang discloses the system of claim 1, wherein: the memory further comprises a bird's eye view generating module, having instructions that, when executed by the one or more processors, cause the one or more processors to generate a bird's eye view of the original training data; and wherein the insertion module further comprises instructions that, when executed by the one or more processors, cause the one or more processors to insert the synthetic object within the bird's eye view, and update the synthetic training data to include the synthetic object as inserted within the bird's eye view (Figs. 2c and 2d show a birds eye view of the generated synthetic objects and their ground truth location within the simulated 3D environment).

With regard to claim 7, Fang discloses the system of claim 1, wherein: the memory further comprises a bird's eye view generating module, having instructions that, when executed by the one or more processors, cause the one or more processors to generate a bird's eye view of the original training data; wherein the insertion module further comprises instructions that, when executed by the one or more processors, cause the one or more processors to insert the synthetic object within the bird's eye view; 
wherein the memory further comprises a transformation module, the transformation module having instructions that, when executed by the one or more processors, cause the one or {01202827}22Attorney Doc. No.: DENSO-154-APATENT more processors to transform the synthetic object with respect to an ego vehicle within the bird's eye view to generate a transformation of the synthetic object; and wherein the insertion module further comprises instructions that, when executed by the one or more processors, cause the one or more processors to update the synthetic training data to include the transformation of the synthetic object as inserted and transformed within the bird's eye view (Figs. 2c and 2d show a birds eye view of the generated synthetic objects and their ground truth location within the simulated 3D environment).

With regard to claim 8, the discussion of claim 1 applies.

With regard to claims 9-14, the discussion of claims 2-7 apply respectively.

With regard to claim 15, the discussion of claim 1 applies.  The system of Fang operates using a computer program.

With regard to claims 16-20, the discussions of claims 2-4 and 6-7 apply respectively.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669